        Case 1:20-cv-00568-JPB Document 21 Filed 03/22/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 TONY ADAMS,

              Plaintiff,
       v.                                        CIVIL ACTION NO.
                                                 1:20-cv-00568-JPB
 METRO FAIR HOUSING,

              Defendant.

                                      ORDER
      This case comes before the Court on a frivolity determination pursuant to 28

U.S.C. § 1915(e)(2).

      In a January 27, 2021 Order (“January Order”), the Court noted that

Plaintiff’s sister, Sophia Adams, filed a Suggestion of Death relating to Plaintiff on

October 13, 2020. Therefore, in addition to granting leave to amend the deficient

Complaint and providing specific instructions regarding the deficiencies therein,

the January Order directed that a motion for substitution or an update regarding

substitution be filed with the amended complaint. The Court underscored that

failure to comply with the January Order would result in dismissal of the action.

      On February 12, 2021, Ms. Adams filed an Amended Complaint that did not

address the deficiencies in the original Complaint. For example, like the original
        Case 1:20-cv-00568-JPB Document 21 Filed 03/22/21 Page 2 of 2




Complaint, the Amended Complaint does not allege facts to demonstrate that

personal jurisdiction, subject matter jurisdiction and venue are proper in this Court.

Nor does it describe what causes of action Plaintiff intends to assert.

      Moreover, the Amended Complaint identifies Ms. Adams as the “Plaintiff,”

and it is accompanied by a “Statement of Claim,” which Ms. Adams signed as the

“executor” of Plaintiff’s estate without providing any accompanying evidence of

such appointment. She also did not seek leave for the substitution.

      Given that the Court has allowed an opportunity to correct the deficiencies

in the Complaint to no avail, the Court will now dismiss the Amended Complaint

without prejudice, pursuant to § 1915(e)(2)(B).

      The Clerk is DIRECTED to close the case.

      SO ORDERED this 22nd day of March, 2021.




                                          2
